Per Curiam.
This is an action to recover the possession of certain personal property which it is asserted the plaintiff sold to the Syverson Lumber & Shingle Company, a corporation, on a conditional sale contract, which was filed in the office of the county auditor of Chehalis county within the time provided by statute, Rem. & Bal. Code, § 3670. In its articles of incorporation, the Syverson Lumber & Shingle Company designated the city of Tacoma, in Pierce *606county, as its principal place of business. “The principal place of business must be held to be the residence of the corporation.” First Nat. Bank v. Wilcox, ante p. 473, 130 Pac. 766, 131 Pac. 203. The contract was not filed in the county wherein “at the date of the vendee’s taking possession of the property the vendee resides.” Upon the authority of the case cited, the court correctly held that the plaintiff had no cause of action.
The judgment is affirmed.